Citation Nr: 1608649	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  11-02 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder, including as secondary to service-connected left knee arthritis.

2.  Entitlement to a disability rating higher than 10 percent for left knee arthritis.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee limitation of extension.

4.  Entitlement to an initial disability rating in excess of 20 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1970 and from September 1971 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO denied the benefits sought on appeal.  The Veteran timely appealed the decision, and in a decision issued in March 2015, the Board denied the petition to reopen the previously denied claim for service connection and remanded the increased-rating issue for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain additional VA examination and then re-adjudicate the claim for increase.  The AOJ obtained VA examinations in May 2015 and provided the Veteran an additional rating decision and supplemental statement of the case in June 2015 in which it separately granted service connection for instability associated with left knee arthritis, assigning an initial 20 percent rating, and limitation of extension associated with left knee arthritis, assigning an initial 10 percent rating, but otherwise denied the claim for increase.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The Veteran filed a timely appeal of the March 2015 denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2015 Joint Motion for Remand, the Court vacated and remanded the Board's March 2015 decision insofar as it denied the Veteran's petition to reopen the previously denied claim of service connection for a right knee disorder.

REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims. 

A review of the Veteran's claims file reflects that he has received ongoing treatment at various facilities associated with the VA North Texas Health Care System.  Records in the file specifically document treatment from care providers at facilities associated with the VA North Texas Health Care System, dated most recently in March 2015.  However, the Veteran has stated on multiple occasions-including as recently as November 2015-that he has continued to receive ongoing treatment at VA facilities.  This strongly suggests that the Veteran has received treatment from VA providers more recently than March 2015.  

The parties in the November 2015 Joint Motion indicated that it is unclear from the record that that the Veteran has been provided the opportunity to submit, or have VA obtain, treatment records from the physicians who he claims have told him that his current right knee disorder is etiologically related to his service-connected left knee disability.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir.2003 (holding that VA will provide assistance obtaining VA treatment records to claimants attempting to reopen previously denied claims).  However, no records for the period more recent than March 2015 from the VA North Texas Health Care System are present in the record.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The AOJ must specifically request that he provide all information necessary to obtain treatment records from the physicians he claims have told him that his right knee disorder is etiologically related to his service-connected left knee disability.

2.  Obtain from all facilities associated with the VA North Texas Health Care System any available medical records not currently of record pertaining to the Veteran's treatment from March 2015 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities.  Any other sources of VA treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

3.  After obtaining any necessary authorization from the Veteran, the AOJ must request all available medical records pertaining to the Veteran's examination or treatment from any physician he identifies as having provided treatment for or opinion concerning his right knee.  All records or responses received must be associated with the claims file. 

4.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

